


Exhibit 10.34

 

JOINT AND SEVERAL COMPLETION GUARANTY

 

THIS JOINT AND SEVERAL COMPLETION GUARANTY (this “Guaranty”), dated as of
September 11, 2012, is made on a joint and several basis by TEACHERS VILLAGE
PROJECT A QALICB URBAN RENEWAL ENTITY, LLC, a New Jersey limited liability
company having an address c/o RBH Group, 89 Market Street, 8th Floor, Newark,
New Jersey 07102 (the “Borrower”) and RBH-TRB NEWARK HOLDINGS, LLC, a New York
limited liability company, having an address c/o RBH Group, 89 Market Street,
8th Floor, Newark, New Jersey 07102 (“RBH-TRB, and together with the Borrower,
collectively, jointly and severally, “Guarantors” and individually, each a
“Guarantor”), to GOLDMAN SACHS BANK USA, a New York banking corporation, having
an address at 200 West Street, New York, New York 10282 (the “Lender”).

 

WHEREAS, Lender has agreed to make a loan in the original principal amount of up
to Nine Million Dollars ($9,000,000) (the “Loan”) to Borrower, which Loan will
be evidenced by the Note and secured by the Mortgage and shall be advanced
pursuant to the terms and provisions of the Loan Agreement (all as defined in
Exhibit A attached hereto), and will be used to finance the costs of Borrower’s
acquisition of its fee interest in the Premises and the construction of the
Improvements (all as described and defined in Exhibit A attached hereto);

 

WHEREAS, the Lender is willing to make the Loan to the Borrower only if the
Guarantors execute and deliver this Guaranty; and

 

WHEREAS, the Guarantors will derive benefit from the making of the Loan;

 

NOW, THEREFORE, in consideration of the recitals set forth above and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, and to induce the Lender to make the Loan, the Guarantors
hereby acknowledge, agree and confirm that all of the above recitals are true,
correct and complete and hereby agree with the Lender as follows:

 

1.                                      The provisions of the Loan Agreement and
the other documents executed in connection with the Loan (collectively, the
“Loan Documents”) are hereby incorporated herein and made a part of this
Guaranty with the same force and effect as if fully set forth herein; provided,
however, that the exculpation provisions relieving the Borrower from personal
liability for payment of the Loan or any other obligations under the Loan
Documents shall not in any manner affect or limit the liability of the
Guarantors arising hereunder.  All terms not defined herein but defined in the
Loan Agreement and used herein shall have the meanings assigned to them therein.

 

2.                                      The Guarantors, jointly and severally,
absolutely, irrevocably and unconditionally guaranty to the Lender, together and
individually, that:

 

(a)                                 the Borrower shall construct, equip and
complete the construction of the Improvements pursuant to the terms of the
General Contracts, as the same may be modified in accordance with the provisions
of the Loan Agreement and with payment and disbursements therefor made in
accordance with the provisions of the Loan Agreement and shall pay all costs

 

--------------------------------------------------------------------------------


 

and expenses incurred in connection therewith, including, but not limited to,
any Shortfall Amount;

 

(b)                                 the Borrower shall cause the completion of
the construction of alterations, fixtures or other work to meet the requirements
of any tenant, subtenant or other occupant of the Improvements, in accordance
with the Plans, and shall pay all costs and expenses incurred in connection
therewith, limited, however, to alterations, fixtures and other work agreed to
be done by the Borrower at the Borrower’s sole cost and expense pursuant to the
provisions of any lease, sublease or other occupancy agreement now or hereafter
entered into by the Borrower with respect to Improvements to be occupied by such
tenant, subtenant or other occupant; and

 

(c)                                  the Guarantors shall remove within thirty
(30) days (by bonding or as otherwise approved by the Lender) any lien caused by
the Borrower’s failure to comply with the provisions of the Loan Agreement or
arising from the completion of the construction of the Improvements (including,
without limitation, alterations, fixtures or work referred to in clause (b) of
this section) whether equal or prior in lien or other priority or subordinate to
the lien of the Mortgage and irrespective of whether the validity, priority or
enforceability thereof has been adjudicated by a court of competent jurisdiction
or otherwise.

 

The Guarantors covenant and agree that if the Borrower shall fail to perform any
of the above, the Guarantors shall, at the request of the Lender, do any and all
of the foregoing.

 

3.                                      If the Borrower and/or the Guarantors do
not take and complete the actions specified in clauses (a), (b) and (c) of
Section 2 of this Guaranty (collectively, the “Work”) on or before the time such
matters are to be done by the Borrower in accordance with the provisions of the
Loan Agreement after any applicable grace and cure periods under the Loan
Agreement, and written notice thereof is sent by the Lender to the Guarantors,
the Guarantors shall reimburse the Lender, as may be applicable, within ten
(10) days upon demand, for all costs and expenses (including, but not limited
to, attorneys’ fees and disbursements of Lender’s counsel, whether in-house
staff, retained firms or otherwise (collectively, “Legal Fees”)), to the extent
not otherwise reimbursed to the Lender by the Borrower, in connection with and
shall cause the following to occur:

 

(a)                                 completing the construction of the
Improvements substantially in accordance with the Plans, as set forth in the
Loan Documents;

 

(b)                                 completing the construction of alterations,
fixtures or other work to comply with the Plans; and

 

(c)                                  the removal of any lien (by bonding or
otherwise) caused by the Borrower’s failure to comply with the provisions of the
Loan Documents or arising from the construction and equipping of the
Improvements, as the case may be, whether equal or prior in lien or other
priority or subordinate to the lien of the Mortgage and irrespective of whether
the validity, priority or enforceability thereof has been adjudicated by a court
of competent jurisdiction or otherwise.

 

Such reimbursement shall be made to the Lender by the Guarantors as hereinabove
set forth, for such costs and expenses incurred by the Lender regardless of
whether they are incurred prior or

 

2

--------------------------------------------------------------------------------


 

subsequent to the Debt (as such term is defined in Exhibit A attached hereto)
being declared immediately due and payable or the occurrence of any other event
described in Section 10 below and even though the Lender may not have an allowed
claim for any of the same against the Borrower as a result of any bankruptcy or
insolvency proceeding.

 

4.                                      The Guarantors agree that they shall
indemnify, defend and hold harmless the Lender at each Guarantor’s sole cost and
expense against any damage, loss, liability, cost or expense (including, but not
limited to, all Legal Fees), and all claims, actions, procedures and suits
arising out of or in connection with:

 

(a)                                 the failure of the Borrower to take and
complete the actions specified in clauses (a), (b) and (c) of Section 2 of this
Guaranty in accordance with the provisions of the Loan Documents and within the
time periods set forth therein;

 

(b)                                 any matters arising out of this Guaranty and
any document or instrument now or hereafter executed and/or delivered by the
Guarantors in connection herewith, including, but not limited to, any amendment
to, or restructuring of, this Guaranty or the obligations of the Guarantors
hereunder (the “Guaranty Documents”); and

 

(c)                                  any and all lawful action that may be taken
by the Lender in connection with the enforcement of the provisions of this
Guaranty after one or more of the events described in Section 10 below occur, or
of any of the other Guaranty Documents and the obligations of the Guarantors
thereunder, whether or not suit is filed in connection with the same, or in
connection with the Borrower, any of the Guarantors and/or any partner, member,
joint venture or shareholder thereof becoming a party to a voluntary or
involuntary federal or state bankruptcy, insolvency or similar proceeding.

 

All sums expended by the Lender shall be payable within ten (10) days after
demand and, until reimbursed by the Guarantors pursuant hereto, shall bear
interest at the Involuntary Rate (as defined in the Mortgage).

 

5.                                      The Guarantors acknowledge and agree
that it will be impossible to accurately measure the damages to the Lender
resulting from a breach of the covenants to complete or to cause the completion
of the construction and equipping of the Improvements, as set forth in Sections
2 and 3 hereof, that such a breach will cause irreparable injury to the Lender
and that the Lender has no adequate remedy at law in respect of such breach and,
as a consequence, agrees that such covenant shall be specifically enforceable
against the Guarantors, and the Guarantors hereby waive and agree not to assert
any defense based on the denial of any of the foregoing in an action for
specific performance of such covenant.

 

6.                                      The Guarantors each hereby represent and
warrant that all financial statements of the Guarantors heretofore delivered to
the Lender by or on behalf of the Guarantors are true and correct in all
material respects and fairly present the financial condition of the Guarantors
as of the respective dates thereof, and no material adverse change has occurred
in the financial conditions reflected therein since the respective dates
thereof.  In addition, the Guarantors covenant that so long as the Loan remains
outstanding and unpaid, the Guarantors will, unless otherwise consented to in
writing by the Lender:

 

3

--------------------------------------------------------------------------------


 

(a)                                 furnish to the Lender, as soon as available,
but in any event within ninety (90) days next following the end of each fiscal
year of the Guarantors, annual audited financial statements in the same form of
financial statements delivered to Lender prior to the date hereof, for such
fiscal year, containing a fully itemized statement of profit and loss and of
surplus and an audited balance sheet, and otherwise in form and substance
satisfactory to Lender, such statement accompanied by a certificate signed by
the Guarantors certifying on the date thereof that:  (i) such financial
statement is true, correct and complete in all material respects and (ii) either
that no default nor event which upon notice or lapse of time or both would
constitute a default under the Loan Documents has occurred hereunder or, if such
default exists, the nature thereof and the period of time it has existed (a
“Certification”); and

 

(b)                                 furnish to the Lender, within fifteen (15)
days after request, such further detailed financial and other information
(including, but not limited to, financial statements) as may be reasonably
requested by the Lender with respect to the Guarantors, or any affiliate of, or
entity controlled by any or all of the Guarantors which are involved in the
Project, as of a date not earlier than that specified by Lender in such request,
together with a Certification with respect thereto.

 

7.                                      In addition to any right available to
the Lender under applicable law or any other agreement, the Guarantors hereby
give to the Lender continuing liens on, security interest in and right of
set-off against all moneys, securities and other property of the Guarantors and
the proceeds thereof, now on deposit or now or hereafter delivered, remaining
with or in transit in any manner to the Lender, its correspondents, participants
or agents from or for the Guarantors, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of the Lender in
any way, and also, any balance of any deposit account and credits of the
Guarantors with, and any and all claims of the Guarantors against the Lender at
any time existing, as collateral security for all of the obligations of the
Guarantors under this Guaranty, including fees, contracted with or acquired by
the Lender, whether joint, several, absolute, contingent, secured, matured or
unmatured (collectively, the “Liabilities”), hereby authorizing the Lender at
any time or times upon the occurrence and continuance of an Event of Default,
without prior notice, to apply such balances, credits or claims, or any part
thereof, to the obligations of the Guarantors hereunder in such amounts as it
may select, whether contingent, unmatured or otherwise and whether any
collateral security therefor is deemed adequate or not.  The collateral security
described herein shall be in addition to any collateral security described in
any separate agreement executed by any or all of the Guarantors.  The Lender, in
addition to any right available to the Lender under applicable law or any other
agreement, shall have the right, upon the occurrence and during the continuance
of an Event of Default, at its option, to immediately set off against any
obligations of the Guarantors hereunder all monies owed by the Lender in any
capacity to any or all of the Guarantors, whether or not due, and the Lender
shall, at the option of the Lender be deemed to have exercised such right to set
off and to have made a charge against any such money immediately upon the
occurrence of any events of default set forth below, even though such charge is
made or entered on the books of the Lender subsequent to those events.

 

8.                                      The Guarantors hereby expressly agree
that this Guaranty is independent of, and in addition to, all collateral
granted, pledged or assigned under the Loan Documents, and the Guarantors hereby
consent that from time to time, before or after any default by the Borrower or

 

4

--------------------------------------------------------------------------------


 

the maturity of the Loan, with or without further notice to or assent from any
of the Guarantors, the Lender may:

 

(a)                                 accelerate (only after any Event of Default
by the Borrower), settle, exchange, surrender or release any security at any
time held by or available to the Lender for any obligation of the Borrower, or
any security at any time held by or available to the Lender for any obligation
of any other person or party primarily, secondarily or otherwise liable for all
or any portion of the Debt, any other Liabilities and/or any other obligation or
any other person or party under any of the Loan Documents (“Other Obligations”),
including any guarantor of the Debt, the Liabilities and/or any of such Other
Obligations;

 

(b)                                 amend, by written agreement or otherwise
with the Borrower or any guarantor of the Debt and/or the Borrower’s obligations
under the Loan Documents (an “Other Guarantor”), any provision of the Plans or
the Loan Documents, including any change in the interest rate therein or any
change in the time or manner of payment thereunder;

 

(c)                                  make any agreement with the Borrower or any
Other Guarantor for the extension, payment, compounding, modification,
compromise, discharge or release of any provision of the Loan Documents or for
the modification of the terms thereof; and/or

 

(d)                                 extend further credit in any manner
whatsoever to the Borrower or any Other Guarantor, and generally deal with the
Borrower or any Other Guarantor or any of the security, deposit account or
credit on its books or any other person or party as the Lender may see fit;

 

and the Guarantors shall remain bound in all respects under this Guaranty
without any loss of any rights by the Lender and without affecting the liability
of the Guarantors.  Without limiting the generality of the foregoing, the Lender
is expressly authorized to surrender to the Borrower or any Other Guarantor, or
to deal with, realize or not realize upon, or modify the form of, any security
which the Lender may at any time hold to secure the performance of any
obligation hereby guaranteed, and the guaranties herein made by the Guarantor
shall not be impaired or affected by any of the foregoing.  In addition, all
moneys available to the Lender for application in payment or reduction of the
Debt, the Liabilities and/or the Other Obligations may be applied by the Lender
in such manner and in such amounts and at such time or times and in such order,
priority and proportions as the Lender, as may be applicable, may see fit.

 

9.                                      Each of the Guarantors hereby waives:

 

(a)                                 notice of acceptance of this Guaranty;

 

(b)                                 protest and notice of dishonor or default to
any or all of the Guarantors or to any other person or party with respect to any
obligations hereby guaranteed;

 

(c)                                  all other notices to which any or all of
the Guarantors might otherwise be entitled;

 

(d)                                 any demand under this Guaranty except under
Section 3 hereof;

 

5

--------------------------------------------------------------------------------


 

(e)                                  any requirement of diligence on the part of
any person or entity;

 

(f)                                   the benefits of any statutory provision
limiting the liability of a surety; and

 

(g)                                  any requirement to exhaust any remedies or
mitigate the damages resulting from any default.

 

10.                               If any of the following events should occur:

 

(a)                                 default under any of the Loan Documents
occasioned, either directly or indirectly, by any of the Guarantors, and its
continuance beyond any applicable notice and/or grace periods therein contained;

 

(b)                                 any or all of the Guarantors violate any
provision of this Guaranty and such violation continues and remains uncured for
a period of ten (10) days after written notice thereof is sent to the
Guarantors;

 

(c)                                  any or all of the Guarantors commence any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeks to have an order for relief
entered with respect to it, or seeks to be adjudicated a bankrupt or insolvent,
or seeks reorganization, arrangement, adjustment, liquidation, dissolution,
composition or other relief with respect to it or its debts, or seeks the
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of their property;

 

(d)                                 any or all of the Guarantors make a general
assignment for the benefit of creditors;

 

(e)                                  there is commenced against any or all of
the Guarantors, any case, proceeding or other action of a nature referred to in
subsection (c) above or seeking the issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their property, which case, proceeding or other action results in the entry of
an order for relief or remains undismissed, undischarged or unbonded for a
period of thirty (30) days;

 

(f)                                   any or all of the Guarantors take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the acts set forth in subsections (c) and (e) above;

 

(g)                                  any or all of the Guarantors admit in
writing their inability to pay its debts as they mature;

 

(h)                                 any or all of the Guarantors terminate or
dissolve or suspend their usual business activities or convey, sell, lease,
transfer or otherwise dispose of all or a substantial part of their property,
business or assets other than in the ordinary course of business; or

 

(i)                                     any or all of the Guarantors attempts to
repudiate its obligations under this Guaranty;

 

6

--------------------------------------------------------------------------------


 

then, and in such event, the Lender may declare the Liabilities to be, and the
same shall become, immediately due and payable.

 

11.                               Each reference herein to the Lender shall be
deemed to include the Lender’s successors and assigns, in whose favor the
provisions of this Guaranty shall also inure.  Each reference herein to the
Guarantors shall be deemed to include the heirs, executors, administrators,
legal representatives, successors and assigns of the Guarantors, all of whom
shall be bound by the provisions of this Guaranty; provided, however, that the
Guarantors shall in no event nor under any circumstance have the right, without
obtaining the prior written consent of the Lender, to assign or transfer the
Guarantors’ obligations and liabilities under this Guaranty, in whole or in
part, to any other person, party or entity.

 

12.                               The term “Guarantors” as used herein shall, if
this Guaranty is signed by more than one party, unless otherwise stated herein,
mean the “Guarantors and each of them” and each undertaking herein contained
shall be their joint and several undertaking. The Lender may proceed against
none, one or more of the Guarantor at one time or from time to time as it sees
fit in its sole and absolute discretion.  If any party hereto shall be a
partnership, the agreements and obligations on the part of the Guarantors herein
contained shall remain in force and application notwithstanding any changes in
the individuals composing the partnership and the term “Guarantors” shall
include any altered or successive partnerships, but the predecessor partnerships
and their partners shall not thereby be released from any obligations or
liability hereunder.  If any party hereto shall be a limited liability company,
the agreements and obligations on the part of the Guarantors herein contained
shall remain in force and application notwithstanding any changes in the
individuals composing the limited liability company and the term “Guarantors”
shall include any altered or successive limited liability companies, but the
predecessor limited liability companies and their members shall not thereby be
released from any obligations or liability hereunder.  If any party hereto shall
be a corporation, the agreements and obligations on the part of the Guarantors
herein contained shall remain in force and application notwithstanding the
merger, consolidation, reorganization or absorption thereof, and the term
“Guarantors” shall include such new entity, but the old entity shall not thereby
be released from any obligations or liabilities hereunder.

 

13.                               No delay on the part of the Lender in
exercising any right or remedy under this Guaranty or failure to exercise the
same shall operate as a waiver in whole or in part of any such right or remedy. 
No notice to or demand on any or all of the Guarantors shall be deemed to be a
waiver of the obligations of any or all of the Guarantors or of the right of the
Lender to take further action without notice or demand as provided in this
Guaranty.  No course of dealing between any of the Guarantors the Lender shall
change, modify or discharge, in whole or in part, this Guaranty or any
obligations of the Guarantor hereunder.

 

14.                               This Guaranty may only be modified, amended
and/or changed by an agreement in writing signed by the Lender and the
Guarantors.  No waiver of any term, covenant or provision of this Guaranty shall
be effective unless given in writing by Lender and if so given by Lender shall
only be effective in the specific instance in which given.  The execution and
delivery hereafter to the Lender by any or all of the Guarantors of a new
instrument of guaranty or any reaffirmation of guaranty, of whatever nature,
shall not terminate, supersede or cancel this instrument, unless expressly so
provided therein, and all rights and remedies of the Lender

 

7

--------------------------------------------------------------------------------

 

hereunder or under any instrument of guaranty hereafter executed and delivered
to the Lender by any or all of the Guarantors shall be cumulative and may be
exercised singly or concurrently.

 

15.                               Each of the Guarantors acknowledge that this
Guaranty and the Guarantors’ obligations under this Guaranty are and shall at
all times continue to be absolute, irrevocable and unconditional in all
respects, and shall at all times be valid and enforceable irrespective of any
other agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to this Guaranty and the obligations of any or all of the
Guarantors under this Guaranty or the obligations of any other person or party
(including, without limitation, the Borrower) relating to this Guaranty or the
obligations of any or all of the Guarantors hereunder or otherwise with respect
to the Debt, including, but not limited to, a foreclosure of the Mortgage or the
realization upon any other collateral given, pledged or assigned as security for
all or any portion of the Debt, or the filing of a petition under Title 11 of
the United States Code with regard to the Borrower or any or all of the
Guarantors, or the commencement of an action or proceeding for the benefit of
the creditors of the Borrower or the Guarantors, or the obtaining by the Lender
of title to, respectively, the premises encumbered by the Mortgage or any other
collateral given, pledged or assigned as security for the Debt by reason of the
foreclosure or enforcement of the Mortgage or any other pledge or security
agreement, the acceptance of a deed or assignment in lieu of foreclosure or
sale, or otherwise.  This Guaranty sets forth the entire agreement and
understanding of the Lender and the Guarantors with respect to the matters
covered by this Guaranty and the Guarantors acknowledge that no oral or other
agreements, understandings, representations or warranties exist with respect to
this Guaranty or with respect to the obligations of the Guarantors under this
Guaranty, except those specifically set forth in this Guaranty.

 

16.                               This Guaranty has been validly authorized,
executed and delivered by the Guarantors.  The Guarantors each represent and
warrant to the Lender that they have the power to do so and to perform their
obligations under this Guaranty and this Guaranty constitutes the legally
binding obligation of the Guarantors fully enforceable against each of the
Guarantors in accordance with the terms hereof.  The Guarantors each further
represent and warrant to the Lender that, to the best of their knowledge:

 

(a)                                 neither the execution and delivery of this
Guaranty nor the consummation of the transactions contemplated hereby nor
compliance with the terms and provisions hereof will violate any applicable
provision of law or any applicable regulation or other manifestation of
governmental action; and

 

(b)                                 all necessary approvals, consents, licenses,
registrations and validations of any governmental regulatory body, including,
without limitation, approvals required to permit the Guarantors to execute and
carry out the provisions of this Guaranty, for the validity of the obligations
of the Guarantors hereunder and for the making of any payment or remittance of
any funds required to be made by the Guarantors under this Guaranty, have been
obtained and are in full force and effect.

 

17.                               Notwithstanding any payments made by any or
all of the Guarantors pursuant to the provisions of this Guaranty, the
Guarantors irrevocably waive all rights to enforce or collect upon any rights
which they now have or may acquire against the Borrower either by way of
subrogation, indemnity, reimbursement or contribution for any amount paid under
this Guaranty

 

8

--------------------------------------------------------------------------------


 

or by way of any other obligations whatsoever of the Borrower to any or all of
the Guarantors while the Loan is outstanding, nor shall any or all of the
Guarantors file, assert or receive payment on any claim, whether now existing or
hereafter arising, against the Borrower in the event of the commencement of a
case by or against the Borrower under Title 11 of the United States Code.  In
the event either a petition is filed under said Title 11 of the United States
Code with regard to the Borrower or the commencement of an action or proceeding
for the benefit of the creditors of the Borrower, this Guaranty shall at all
times thereafter remain effective in regard to any payments or other transfers
of assets the Lender received from or on behalf of the Borrower prior to
termination or notice of termination of this Guaranty and which are or may be
held voidable on the grounds of preference or fraud, whether or not the Debt has
been paid in full or the expansion and renovation of the Premises and
construction and equipping of the Improvements has been completed in accordance
with the Loan Agreement and the Plans.  Any payment on account of or
reacknowledgment of the Debt by the Borrower, or any other party liable
therefor, or action taken, or payment or reacknowledgment made, of any of the
obligations of the Borrower to take and complete the actions specified in
clauses (a), (b) and (c) of Section 2 of this Guaranty shall be deemed to be
taken or made on behalf of the Guarantors and shall serve to start anew the
statutory period of limitations applicable to the Borrower with respect to said
clauses (a), (b) and (c) of Section 2 hereof or the Guarantors hereunder.  The
provisions of this Section 17 shall survive the term of this Guaranty and the
payment in full of the Debt any other Liabilities and/or any Other Obligations.

 

18.                               All notices required or permitted hereunder
shall be given to the addresses set forth below in the manner as provided in the
Loan Agreement:

 

If to Lender:

Goldman Sachs Bank USA

 

200 West Street

 

New York, New York 10282

 

Attention: Margaret Anadu

 

 

with a copy to:

Goldman Sachs Bank USA

 

200 West Street

 

New York, New York 10282

 

Attention: Andrea Gift

 

 

with a copy to:

gs-uig-docs@gs.com

 

 

with a copy to:

Jones Day

 

222 East 41st Street

 

New York, New York 10017

 

Attention: Aviva Yakren, Esq.

 

 

If to any of the Guarantors:

c/o RBH Group

 

89 Market Street, 8th Floor

 

Newark, New Jersey 07102

 

Attention: Ron Beit

 

9

--------------------------------------------------------------------------------


 

And:

McManimon, Scotland & Baumann, L.L.C.

 

75 Livingston Avenue, 2nd Floor

 

Roseland, New Jersey 07068

 

Attention: Glenn F. Scotland, Esq.

 

it being understood and agreed that each party will use reasonable efforts to
send copies of any notices to the addresses marked “With a copy to” hereinabove
set forth; provided, however, that failure to deliver such copy or copies shall
have no consequence whatsoever to the effectiveness of any notice made to any of
the Guarantors or the Lender.  Each party to this Guaranty may designate a
change of address by notice given, as herein provided, to the other party
fifteen (15) days prior to the date such change of address is to become
effective.

 

19.                               This Guaranty is, and shall be deemed to be, a
contract entered into under and pursuant to the laws of the State of New Jersey
and shall be in all respects governed, construed, applied and enforced in
accordance with the laws of the State of New Jersey without regard to principles
of conflicts of laws.

 

20.                               The Guarantors agree to submit to personal
jurisdiction in the State of New Jersey in any action or proceeding arising out
of this Guaranty.  In furtherance of such agreement, the Guarantors hereby agree
and consent that without limiting other methods of obtaining jurisdiction,
personal jurisdiction over the Guarantors in any such action or proceeding may
be obtained within or without the jurisdiction of any court located in New
Jersey and that any process or notice of motion or other application to any such
court in connection with any such action or proceeding may be served upon the
Guarantors by registered or certified mail to, or by personal service at, the
last known address of the Guarantors, whether such address be within or without
the jurisdiction of any such court.  The Guarantors hereby further agree that
the venue of any litigation arising in connection with the Debt or in respect of
any of the obligations of the Guarantors under this Guaranty, shall, to the
extent permitted by law, be in the City of Newark, New Jersey.

 

21.                               The Guarantors absolutely, unconditionally and
irrevocably waive any and all right to assert or interpose any defense except
the defense that payment and performance was actually made hereunder, setoff,
counterclaim or crossclaim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty, other than a
compulsory counterclaim, or the obligations of any other person or party
(including without limitation, the Borrower) relating to this Guaranty, or the
obligations of the Guarantors hereunder or otherwise with respect to the Loan in
any action or proceeding brought by the Lender to collect on the Debt, or any
portion thereof, or to enforce the obligations of the Borrower or any other
party under the Loan Agreement or any of the other Loan Documents, including
those of the Guarantors under this Guaranty (provided, however, that the
foregoing shall not be deemed a waiver of the right of the Guarantors to assert
any compulsory counterclaim maintained in a court of the United States, or of
the State of New Jersey if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of the right of
the Guarantors to assert any claim which would constitute a defense, setoff,
counterclaim or crossclaim of any nature whatsoever against the Lender in any
separate action or proceeding).  The Guarantors hereby undertake and agree that
this Guaranty shall remain in full force and effect for all of the obligations
and liabilities of the Guarantors

 

10

--------------------------------------------------------------------------------


 

hereunder, notwithstanding the maturity of the Loan, whether by acceleration,
scheduled maturity or otherwise.

 

22.                               No exculpatory provisions contained in any of
the Loan Documents shall in any event or under any circumstances be deemed or
construed to modify, qualify, or affect in any manner whatsoever the obligations
and liabilities of the Guarantors under this Guaranty.

 

23.                               The obligations and liabilities of the
Guarantors under this Guaranty are in addition to the obligations and
liabilities of the Guarantors under the Other Guaranties (as hereinafter
defined).  The discharge of any or all of the Guarantors’ obligations and
liabilities under any one or more of the Other Guaranties by the Guarantors or
by reason of operation of law or otherwise shall in no event or under any
circumstance constitute or be deemed to constitute a discharge, in whole or in
part, of the Guarantors’ obligations and liabilities under this Guaranty. 
Conversely, the discharge of any or all of the Guarantors’ obligations and
liabilities under this Guaranty by the Guarantors or by reason of operation of
law or otherwise shall in no event or under any circumstance constitute or be
deemed to constitute a discharge, in whole or in part, of the Guarantors’
obligations and liabilities under any of the Other Guaranties.  The term “Other
Guaranties” as used herein shall mean any other guaranty of payment, guaranty of
performance, completion guaranty, indemnification agreement or other guaranty or
instrument creating any obligation or undertaking of any nature whatsoever
(other than this Guaranty) now or hereafter executed and delivered by any or all
of the Guarantors to the Lender in connection with the Loan.

 

24.                               This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of guaranty.  The failure of any party listed below to execute this
Guaranty, or any counterpart hereof, or the ineffectiveness for any reason of
any such execution, shall not relieve the other signatories from their
obligations hereunder nor shall any implication arise from the failure of any of
the original guarantors to sign this Guaranty that such non-signing guarantor,
or any other guarantor, is released from any of his/her/its respective
obligations under the original guaranty.

 

25.                               The Guarantors hereby irrevocably and
unconditionally waive, and the Lender by its acceptance of this Guaranty
irrevocably and unconditionally waives, any and all right to trial by jury in
any action, suit or counterclaim arising in connection with, out of or otherwise
relating to this Guaranty.

 

26.                               In no event shall this Guaranty be deemed to
constitute a guaranty of the payment of the principal or the interest evidenced
by each Note and secured by the Mortgage.  The foregoing is not intended, and
shall not be deemed, to impair or affect any guaranties herein made by the
Guarantors.

 

27.                               This Guaranty shall automatically terminate
upon completion of the expansion and renovation of the Premises and the
construction and equipping of the Improvements and receipt of a permanent
certificate of occupancy for the Premises and all of the Improvements.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Joint and Several
Completion Guaranty the day and year first above set forth.

 

 

GUARANTORS:

 

 

 

TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL ENTITY, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Name: Ron Beit-Halachmy

 

 

Title:   Authorized Signatory

 

 

 

 

 

RBH-TRB NEWARK HOLDINGS, LLC,

 

a New York limited liability company

 

 

 

By:

RBH Capital LLC,

 

 

its manager

 

 

 

 

 

 

 

By:

 

 

 

Name: Ron Beit-Halachmy

 

 

Title:   Authorized Signatory

 

Signature Page

Completion  Guaranty  (Direct Loan)

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

  )

 

ss.:

COUNTY OF NEW YORK

  )

 

On the        day of September in the year 2012 before me, the undersigned, a
notary public in and for said state, personally appeared Ron Beit-Halachmy,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that s/he executed the same in his/her capacity and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

Signature Page

Completion  Guaranty  (Direct Loan)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Debt:  The term “Debt” as used in this Guaranty shall mean an amount equal to
the aggregate of all outstanding principal, interest, additional interest
(including specifically all interest accruing from and after the commencement of
any case, proceeding or action under any existing or future laws relating to
bankruptcy, insolvency or similar matters with respect to the Borrower), Loan
fees and other sums of any nature whatsoever which may or shall become due and
payable pursuant to the provisions of the Loan Documents (all of the above
unaffected by modification thereof in any bankruptcy or insolvency proceeding),
and even though the Lender may not have an allowed claim for the same against
the Borrower as a result of any bankruptcy or insolvency proceeding.

 

Improvements:  The term “Improvements” as used in this Guaranty shall mean the
expansion and construction of the development located on the Premises.

 

Loan Agreement:  The term “Loan Agreement” as used in this Guaranty shall mean
that certain Building Loan Agreement dated as of the date hereof, entered into
among the Borrower and the Lender.

 

Mortgage:  The term “Mortgage” as used in this Guaranty shall mean that certain
Mortgage, Assignments of Leases and Rents and Security Agreements in the
principal amount of $9,000,000.00, dated as of the date hereof, given by the
Borrower to Lender, constituting a lien on the fee simple interest of the
Borrower in the Premises, the Improvements and intended to be duly recorded in
Essex County, Newark, New Jersey

 

Note:  The term “Note” as used in this Guaranty shall mean that certain GS
Building Loan Note in the principal amount of $9,000,000.00, dated as of the
date hereof, given by the Borrower to Lender.

 

Premises:  The term “Premises” as used in this Guaranty shall mean the real
property located in County of Essex, City of Newark, State of New Jersey, as
more particularly defined in the Mortgage.

 

--------------------------------------------------------------------------------
